Citation Nr: 0104507	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-07 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for post-operative 
residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had certified active service from March 1968 to 
April 1970.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Montgomery, Alabama Regional Office (RO) 
which granted service connection for post-operative residuals 
of a right knee injury and assigned a noncompensable 
disability evaluation effective March 20, 1998.  The veteran 
has been represented throughout this appeal by the Disabled 
American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right knee disorder has been reasonably 
shown to be productive of slight impairment of the knee.  


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for post-
operative residuals of a right knee injury have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 
5250, 5256, 5257, 5260, 5261, 7803, 7804 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  Accordingly, the 
Board concludes that remanding the claim for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims (Court), 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claim, the potential for the assignment of separate, or 
"staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet.App. 119 (1999).  In this case, the RO has not assigned 
separate staged ratings for the disability at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is appropriate in this case.  




I.  Historical Review

The veteran's service medical records indicate that he was 
seen in February 1969 with complaints of a tender right knee 
after hitting it the previous day.  The examiner noted 
tenderness over the joint line and pain on rotation.  Another 
February 1969 entry related an impression of right knee 
strain with possible tear of the medial meniscus.  A 
September 1969 entry noted that the veteran had a history of 
a right medial meniscectomy in May 1969.  The April 1970 
separation examination noted that the veteran had a 
meniscectomy scar of the medial aspect of the right knee.  

VA treatment records dated from July 1997 to February 1998 
indicated that the veteran was treated for several disorders.  
A January 1998 entry noted that the veteran was seen to rule 
out gout involving the right first metatarsal phalangeal 
joint and the right knee.  The assessment included gout, 
asymptomatic.  

The veteran underwent a VA orthopedic examination in 
September 1998.  He complained of intermittent pain and 
giving way of knee, which had been more symptomatic over the 
previous five years.  The veteran also reported intermittent 
pain and swelling which worsened with increased levels of 
activity.  The examiner noted that the veteran had a well-
healed surgical scar over the medial aspect of the knee.  
Range of motion was from 0 to 135 degrees.  The examiner 
stated that no pain on motion was noted at that time.  It was 
further reported that the veteran had a slight, springy-type 
opening medially, to valgus stress with the knee at 30 
degrees of flexion.  No other instability was demonstrated.  
The examiner indicated that the veteran was able to squat and 
arise again.  The impression was residuals of right knee 
injury, post-operative.  The examiner commented that there 
was no evidence of weakness or pain on motion.  The examiner 
remarked the he did think that the pain would further limit 
the veteran's functional ability with flare-ups and increased 
use, and that it was not feasible to attempt to express such 
in terms of limitation of motion as it could not be 
determined with any degree of medical certainty.  A September 
1998 radiological report, as to the veteran's right knee, 
indicated an impression of a normal right knee.  

In October 1998, service connection was granted for post-
operative residuals of a right knee injury.  A noncompensable 
disability evaluation was assigned effective March 20, 1998.  
The noncompensable disability evaluation has remained in 
effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
requires moderate impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (2000).  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998).  Limitation of flexion 
of either leg to 60 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that flexion be 
limited to 45 degrees.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5260 (2000).  Limitation of extension of 
either leg to 5 degrees warrants a noncompensable evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15.  38 C.F.R. Part 4, Diagnostic Code 5261 
(2000).  Favorable ankylosis of either knee warrants a 30 
percent evaluation.  Ankylosis is considered to be favorable 
when the knee is fixed in full extension, or in slight 
flexion at an angle between 0 and 10 degrees.  38 C.F.R. Part 
4, Diagnostic Code 5256 (2000).  The average normal range of 
motion of the leg and knee is 0 to 140 degrees.  38 C.F.R. 
§ 4.71 (2000).  

A 10 percent evaluation is warranted for superficial poorly 
nourished scars with repeated ulcerations.  38 C.F.R. Part 4, 
Diagnostic Code 7803 (2000).  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Code 7804 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

VA treatment records dated from October 1998 to March 1999 
referred to continued treatment.  A March 1999 entry 
indicated an assessment of knee pain, bilateral.  Another 
March 1999 treatment report noted that the veteran was seen 
for bilateral knee pain.  The examiner reported that there 
was minimal right knee tenderness just medial to the patella 
and that there was normal motor.  The examiner noted that 
there was bilateral anterior-posterior and "ML" ligamentous 
laxity.  The impression was bilateral knee pain.  

The veteran underwent a VA orthopedic examination in June 
1999.  The examination report essentially referred to the 
veteran's left knee as opposed to his right knee.  The 
examiner noted that the veteran could squat and rise again 
with more weight on the right leg.  The impression referred 
to a left knee disorder.  

At the January 2001 hearing before a member of the Board, the 
veteran testified that his right knee would "give in" and 
that he had problems going upstairs.  He stated that he would 
have instability of the right knee about twice a day 
depending on his activities.  The veteran also reported that 
he would have pain in swelling in his right knee on and off 
during the day and at night.  He indicated that his knee 
would swell about twice a week.  The veteran noted that he 
could not stand for long periods of time and testified that 
he wore a brace when he would carry something heavy.  
Considerable testimony was furnished about the disabling 
effects of his right knee upon his ability to function during 
his employment.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of slight 
impairment of the right knee with recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257 
(2000).  A March 1999 VA treatment record indicated that the 
veteran was seen for complaints of bilateral knee pain.  The 
examiner reported that there was minimal right knee 
tenderness just medial to the patella as well as anterior-
posterior and "ML" ligamentous laxity.  The impression was 
bilateral knee pain.  Additionally, the Board notes that a 
September 1998 VA orthopedic examination report noted that 
the veteran complained of right knee pain and giving way of 
the knee.  He also reported intermittent swelling which was 
worsened with increased levels of activity.  The examiner 
reported that the veteran had a slight, springy-type opening 
medially, to valgus stress with the knee at 30 degrees of 
flexion.  No other instability was demonstrated and the 
examiner noted that the veteran was able to squat and rise 
again.  The impression was residuals of right knee injury, 
post-operative.  The Board also notes that the veteran 
testified that he would have instability of the right knee 
about twice a day depending on his activities.  Therefore, 
the Board is of the view that the evidence is sufficiently in 
equipoise as to whether a 10 percent evaluation, reflecting 
slight impairment of the knee, is more nearly indicative of 
the veteran's disability picture under the facts of this 
case.  The Board observes, however, that the medical evidence 
clearly fails to indicate what could reasonably be considered 
to be moderate impairment of the knee with recurrent 
subluxation or lateral instability, as required for a 20 
percent disability evaluation pursuant to the appropriate 
schedular criteria noted above.  

The Board further observes that the September 1998 VA 
orthopedic examination report noted that the range of motion 
of the veteran's right knee was from 0 to 135 degrees.  The 
examiner reported that no pain on motion was noted at that 
time.  However, the examiner did comment that he thought that 
pain would further limit the veteran's functional ability 
with flare-ups and increased use.  The Board observes that 
the evidence of record fails to indicate that flexion of the 
right knee is limited to 30 degrees and that extension is 
limited to 15 degrees as required for a 20 percent evaluation 
pursuant to 38 C.F.R. Part 4, Diagnostic Codes 5260, 5261 
(2000).  The range of motion reported pursuant to the 
examination report noted above, simply is not indicative of 
an evaluation in excess of 10 percent.  

The Board additionally notes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
uclerations or tender and painful scars on objective 
demonstration such as would warrant a separately assigned 
compensable rating.  38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804 (2000).  The September 1998 VA orthopedic examination 
report noted that the veteran had a well-healed surgical scar 
over the medial aspect of the right knee.  The Board also 
finds that the 10 percent disability evaluation encompasses 
the veteran's objectively ascertainable functional impairment 
due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Functional impairment due to pain indicative of a separate 
compensable evaluation has not been adequately shown by the 
evidence of record.  Moreover, there is no clinically 
identifiable pathology warranting extended discussion as to 
whether a separately assignable rating is appropriate.  The 
veteran has not been shown to have arthritis of the right 
knee.  Accordingly, the Board concludes that a 10 percent 
evaluation is warranted for the veteran's service-connected 
post-operative residuals of a right knee injury.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  









ORDER


A 10 percent evaluation for post-operative residuals of a 
right knee injury is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

